Case 8:21-cv-01522-KKM-AEP Document 5 Filed 06/29/21 Page 1 of 4 PageID 22




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA


HECTOR GARCIA,

           Plaintiff,                      Civil Action No. 8:21-cv-01522-KKM-AEP

            vs.

DYNAMIC RECOVERY SOLUTIONS,                         NOTICE OF REMOVAL
LLC,

           Defendant.



         DEFENDANT DYNAMIC RECOVERY SOLUTIONS, LLC’S
           UNOPPOSED MOTION FOR EXTENSION OF TIME
               TO ANSWER PLAINTIFF’S COMPLAINT

      Defendant, Dynamic Recovery Solutions, LLC (“DRS”), by and through its

undersigned counsel, pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), hereby

files this files this Unopposed Motion for Extension of Time to respond to Plaintiff’s

Complaint and states the following in support thereof:

      1. Plaintiff filed his Complaint in a Florida state court.

      2. On June 24, 2021, DRS removed the instant action to this federal court.

          See, Doc. 1 generally.

      3. By operation of the Federal Rules, Defendant’s responsive pleading

          deadline is now currently July 1, 2021.

      4. The Parties are currently in settlement discussions and believe this matter

          can be resolved without further need for court intervention.
Case 8:21-cv-01522-KKM-AEP Document 5 Filed 06/29/21 Page 2 of 4 PageID 23




      5. On June 29, 2021, Plaintiff’s counsel consented, to an 14-day extension of

          time.

      6. Accordingly, Defendant requests an extension of time up to and including

          July 15, 2021 to file a response to Plaintiff’s Complaint.

                                 3.01(g) Certification

      Pursuant to Local Rule 3.01(g), Defendant hereby advises the court that it has

conferred with Plaintiff as to the relief requested herein, and has been advised that

Plaintiff does NOT oppose the relief sought herein.

      WHEREFORE, Defendant respectfully requests an Order from this

Honorable Court GRANTING Defendant’s Second Unopposed Motion for

Extension of Time to respond to Plaintiff’s Complaint and permitting Defendant to

respond on or before July 15, 2021.

                                         /s/ Charles J. McHale
                                        CHARLES J. MCHALE, ESQ.
                                        Florida Bar No.: 0026555
                                        GOLDEN SCAZ GAGAIN, PLLC
                                        201 North Armenia Avenue
                                        Tampa, Florida 33609-2303
                                        Phone: (813) 251-5500
                                        Direct: (813) 251-3632
                                        Fax: (813) 251-3675
                                        cmchale@gsgfirm.com
 Case 8:21-cv-01522-KKM-AEP Document 5 Filed 06/29/21 Page 3 of 4 PageID 24




                                   CERTIFICATE OF SERVICE

       I, the undersigned attorney, do certify that I have served all parties with a copy of the
foregoing NOTICE OF REMOVAL by_____________

PARTIES SERVED:
                                        Thomas J. Patti
                               The Law Office of Jibrael S. Hindi
                                 110 SE 6th Street, Suite 1744
                                Fort Lauderdale, Florida 33301
                                 Email: tom@jibraellaw.com
                                     Attorney for Plaintiff

This the 25th day of June, 2021.
Case 8:21-cv-01522-KKM-AEP Document 5 Filed 06/29/21 Page 4 of 4 PageID 25




                                       /
                                       Charles McHale, Esq.
                                       Counsel for Defendant DRS
                                       GOLDEN SCAZ GAGAIN, PLLC
